Title: [Diary entry: 6 May 1786]
From: Washington, George
To: 

Saturday 6th. Thermometer at 52 in the Morng.—58 at Noon and 56 at Night. A fresh wind all Night at No. East. Morning and forenoon

very cloudy, with a mizzling rain, but not enough to wet the ground—wind from the same qtr. or a little more Northerly, continuing all day, which made it cool and disagreeable. After an early breakfast I set out on my return home, & taking Muddy hole in my way, returned about 10 Oclock. Found that all the large (Indian) Peas I had, had been sown with the drill plow yesterday, at Dogue run whh. only compleated 8 rows—after which, they proceeded to sow the small black eyed pea & finished with them. That the drill plow in the Neck had finished planting the common Corn in the Cut in which it had first begun and was proceeding in the one adjoining and that the Muddy hole people had just begun to Hoe the New ground (for Corn) in front of the Home House. That the ferry Plantation had begun to Plant Corn—in the common mode, for want of the drill plow, which was otherwise engaged. And that an indifferent hd. had been made of Catching Fish since Wednesday last.